Citation Nr: 0530003	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-30 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The appellant had active military service from August 1964 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Cleveland, Ohio.

The issues of entitlement to service connection for 
hypertension and post-traumatic stress disorder (PTSD) are 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  An unappealed June 2000 rating decision denied the 
appellant's claim of entitlement to service connection for 
PTSD.  

2.  Evidence has been received since June 2000 that is 
neither cumulative nor redundant of the evidence of record at 
the time of the June 2000 rating decision, that relates to an 
unestablished fact necessary to substantiate the claim, and 
that raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that this law does not preclude 
the Board from adjudicating the issue involving the 
appellant's claim as tow whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for PTSD.  This is so because the Board is 
taking action favorable to the appellant by reopening the 
claim.  As such, this decision poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the appellant 
filed his request to reopen his claim in November 2003, 
the current version of the law remains applicable in this 
case.

According to the relevant VA regulation, 

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers.  Material evidence 
means existing evidence that, by itself 
or when considered with previous evidence 
of record, relates to an unestablished 
fact necessary to substantiate the claim.  
New and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).  

Analysis

When the RO denied the appellant's claim of service 
connection for PTSD in June 2000, it considered his service 
medical records.  Depression was noted by the appellant in 
his 1972 separation medical history report.  The claim for 
PTSD was denied on the basis that the evidence did not show a 
confirmed diagnosis of PTSD and such evidence was inadequate 
to establish that a stressful experience had occurred.


The additional evidence received since the RO's June 2000 
rating decision includes a September 2001 private medical 
report from J.P. Wilson, Ph. D., in which PTSD related to the 
appellant's service was diagnosed. 

This statement from Dr. Wilson is new, as it was not of 
record at the time of the June 2000 RO decision.  The new 
evidence is also material in that it bears on the underlying 
issue of whether the appellant has PTSD.  Consequently, the 
Board finds that the evidence submitted since the June 2000 
RO decision relates to an unestablished fact necessary to 
substantiate the claim, a diagnosis of PTSD, and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

Thus, the Board finds that new and material evidence has been 
received since the June 2000 RO decision that denied service 
connection for PTSD, and the claim is reopened.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent only is granted.


REMAND

Evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the claimant 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The claims file contains a recent diagnosis of PTSD.  
However, there is no objective evidence that the appellant 
"engaged in combat with the enemy" and no credible 
supporting evidence that a service stressor actually 
occurred.  The appellant's statements alone are insufficient 
to verify a stressor.  Although the statements currently on 
file from the appellant on his service stressors are 
essentially general statements that are very difficult to 
verify, he has provided some information on a fellow soldier 
named Ronald, probably from the 1st or 9th Infantry, who was 
shot and killed in September 1968 while serving as a shotgun 
rider for the appellant while the appellant was driving a 
truck for the 47th Transportation Company, 64th Quartermaster 
Battalion, in route to Quan Loi, Vietnam.  No attempt has 
been made to verify this stressor.  The Board finds that 
there is enough information to warrant attempting to verify 
this service stressor.

The Board also notes that, according to an April 2005 
Memorandum from AMVETS, the organization was no longer 
serving as the appellant's representative.  This case was 
certified to the Board in June 2005.  Under 38 C.F.R. § 
20.608, a representative may withdraw services as a 
representative in an appeal at any time prior to the 
certification of the appeal to the Board by the RO.  However, 
the representative must give written notice of such 
withdrawal to the appellant, as well as to VA.  38 C.F.R. § 
20.608 (2005).  In the instant case, there is no indication 
in the claims file that AMVETS notified the appellant, in 
writing, of the withdrawal of AMVETS as his accredited 
representative.  In addition, the appellant has neither filed 
a VA Form 21-22a, nor a VA Form 21-22, designating another 
individual or accredited service organization as his 
representative.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must advise AMVETS that, under 
the facts of this particular case, the 
attempted withdrawal as the appellant's 
representative in April 2005 was not 
undertaken in accordance with the 
provisions of 38 C.F.R. § 20.608.  If, in 
fact, AMVETS has notified the appellant 
of its withdrawal in the case, a copy of 
any letter sent by AMVETS to the 
appellant must be obtained and associated 
with the claims folder.

2.  If no evidence documenting the 
withdrawal of representation by AMVETS is 
received, the RO is requested to prepare 
a letter to the appellant informing him 
of the requirements of 38 C.F.R. § 
20.608(a).  The appellant must also be 
notified of the April 2005 Memorandum 
from AMVETS.  The RO must provide the 
appellant with an opportunity to select 
another representative at the appellant's 
discretion.  If the appellant appoints a 
new representative, that 
organization/representative must be 
afforded the opportunity to review the 
claims file and present written argument 
on the appellant's behalf.

3.  The appellant must be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who may possess additional 
records pertinent to the issues on 
appeal.  Then, with any necessary 
authorization from the appellant, VA must 
attempt to obtain copies of all treatment 
records identified by the appellant that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the appellant, it 
must inform the appellant and his 
representative, if any, of this and 
request them to provide copies of the 
outstanding medical records.

4.  The appellant must also be requested 
to provide any additional information of 
any stressor, to include the September 
1968 stressor incident involving a 
shotgun rider named Ronald, to include 
any additional information on the 
appellant's full name, exact date of the 
incident, the exact location at which it 
occurred, and the specific military units 
involved.  The appellant is to again be 
informed that this information is 
important to obtain supportive evidence 
of his stressful event and that failure 
to provide as complete a response as 
possible may result in a denial of his 
claim for service connection for PTSD.

5.  Whether any additional information is 
obtained, the RO must prepare a summary 
of the claimed stressor.  The statement 
summarizing the appellant's allegations 
of a service stressor, together with a 
copy of the appellant's DD-214 and all 
associated documents, must be forwarded 
to the USASCURR, 7798 Cissna Road, 
Springfield, VA 22150-3197.  USASCURR 
must be requested to provide any 
information that might corroborate the 
appellant's alleged stressor(s), to 
include any diaries, command chronologies 
or any other information pertaining to 
any casualties associated with the 
activities of the 47th Transport, 64th 
Quartermaster Battalion, in the area of 
Quan Loi in September 1968.  If 
necessary, the National Archives must 
also be requested to provide any 
information, including a unit history, 
for the 47th Transport, 64th Quartermaster 
Battalion, in September 1968.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims file.

6.  The RO must then review and 
readjudicate the issues on appeal.  If 
any such action does not resolve each 
claim to the appellant's satisfaction, 
the RO must provide the appellant and his 
representative, if he has one, a 
Supplemental Statement of the Case on any 
remaining issue(s).  An appropriate 
period of time must then be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


